DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment and applicant’s argument, previous 102(a)(1) and 103 rejections over Brisander et al’443 are hereby withdrawn.  Thus, applicant’s argument with respect to these rejections are now moot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claims 15, 21 and 23 are objected to because of the following informalities:  (i) In Claim 15, line 2, applicant need to change “Nilotinib:polymer” to --- Nilotinib:the polymer ---.  (ii) In Claim 21, line 2, applicant need to change “do” to --- does ---.  (iii) In Claim 23, line 2, applicant need to change “a polymer” to --- the polymer ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al (US 2021/0267975 A1).
In its Example 1, Wertz teaches Nilotinib amorphous solid dispersion (“ASD”) prepared with HPMC-AS (instant hydroxypropylmethylcellulose acetate succinate) as the polymer in the ratios of 50:50, 60:40, 70:30 and 80:20.  To prepare each composition, appropriate amount of the polymer and nilotinib were dissolved in a solvent mixture of tetrahydrofuran and methanol to provide a liquid feedstock.  The resulting feedstocks were sprayed using the Nanocopoeia ES machine ENS-P.  Following the electrospray processing, each ASD (now in the form of a powder) was subjected to a secondary drying procedure (in an oven) to reduce the levels of residual solvents and moisture, and the powders were dried under vacuum for six hours (thus, Wertz teaches instant preparation method as described in instant claims 22 and 23, i.e., comprising the steps of dissolving Nilotinib and the polymer in the same solvent thereby forming a solution (thus salifying Nilotinib) and spray drying the solution).  Wertz teaches ([0090]-[0092]) that particles of the ASDs of its invention generally comprise the shapes of spheroids, and the diameter of the particles may specifically range from 0.1m to 10m when electrospraying/drying is involved.  Wertz further teaches ([0110] and [0302]) that its amorphous solid dispersion may also be formed through spray drying (instead of electrospraying/drying) and teaches ([0121] and [0091]) that the median diameter of the ASD particle distribution achieved by spray drying may be from 1m to 40m or from 2 m to 25 m.  Wertz’s ranges (0.1-10 m for electrospraying/drying and 1-40 m for spraying drying) overlap with instant ranges of 1.5-1,000 m (of claim 1), 1.5-100 m (of claim 5) and 1.5-30 m (of claim 6), thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
With respect to instant limitation “wherein the composition exhibits, in a dissolution experiment, at least a 1.25-fold (or at least a 2.0-fold as in claim 4) improvement in solubility within the first 2 hours over a control composition comprising Nilotinib not being salified with the polymer (such as Nilotinib salified with HCl as recited in claim 7, a freebase of Nilotinib as recited in claim 8, or Nilotinib salified with those listed in claim 9) as measured according to a dissolution profile where FaSSIF is used as a medium and having a pH of 6.5”, since Wertz teaches instant composition comprising Nilotinib and instant polymer (HPMCAS) prepared by instant method as described in claims 22 and 23, it is the Examiner’s position that Wertz’s Nilotinib ASD prepared with HPMCAS (in its Example 1) would naturally (or inherently) satisfy instant limitation. 
Thus, Wertz renders obvious instant claims 1, 3-9, 16, 22 and 23. 
With respect to instant claim 2, since Wertz teaches instant composition comprising Nilotinib and instant polymer prepared by instant method, it follows (i.e., it would be inherent) that Wertz’s Nilotinib is molecularly dispersed in the polymer (HPMCAS) as instantly recited in claim 2.  Thus, Wertz renders obvious instant claim 2. 
With respect to instant claims 10 and 13, Wertz teaches ([0124] and [0133]) that its compositions comprising a nilotinib ASD may further contain one or more pharmaceutically acceptable excipients, such as solubilizers, buffering agents, pH-adjusting agents, surfactants, antioxidants, and/or carriers.  Thus, Wertz renders obvious instant claims 10 and 13.
With respect to instant claims 11 and 14, Wertz teaches (see claim 41) that its composition is presented as a solid dosage form suitable for oral administration and comprises 25-100 mg nilotinib.  Thus, Wertz renders obvious instant claims 11 and 14.
With respect to instant claim 12, as discussed above, Wertz teaches that its composition comprises 25-100 mg nilotinib.  Wertz further teaches ([0075]) that in its composition, nilotinib and the one or more polymers may be present in a w/w ratio (nilotinib:polymer) of 20:80 to 95:5: this gives 1.3-100 mg for the polymer (such as HPMCAS), as calculated by the Examiner.  Such range overlaps with instant range 20 mg-1 g of claim 12, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Wertz renders obvious instant claim 12.   
With respect to instant claim 15, as already discussed above, in its Example 1, Wertz teaches Nilotinib amorphous solid dispersion (“ASD”) prepared with HPMC-AS as the polymer in the ratios of 50:50, 60:40, 70:30 and 80:20.  Thus, Wertz renders obvious instant claim 15.
With respect to instant claim 21, since Wertz teaches instant composition comprising Nilotinib and instant polymer prepared by instant method, Wertz’s Nilotinib amorphous solid dispersion of Example 1 prepared with HPMC-AS would naturally not show a N-H deformation peak at 1498 cm-1 in an infrared spectrum and would show a peak at about 1691 cm-1 as instantly recited in claim 21.  Thus, Wertz renders obvious instant claim 21.
With respect to instant claim 20, as already discussed above, in its Example 1, Wertz teaches Nilotinib amorphous solid dispersion (“ASD”) prepared with HPMC-AS.  Furthermore, Wertz teaches (see [0029], [0033], [0035], [0037] and [0053]) the equivalence of HPMC-AS (hydroxypropyl methylcellulose acetate succinate) and HPMC-P (hydroxypropyl methylcellulose phthalate).  Thus, it would have been obvious to one skilled in the art to replace HPMC-AS with HPMC-P in Wertz’s Example 1 and form Nilotinib amorphous solid dispersion prepared with HPMC-P by electrospraying/drying or spray drying.  Since Wertz teaches (or renders obvious) instant composition of Nilotinib salified with instant HPMCP prepared by instant method as described in instant claims 22 and 23, it would follow (or it would be inherent that Wertz’s Nilotinib amorphous solid dispersion prepared with HPMC-P does not have a N-H deformation peak at 1498 cm-1 and has a peak at about 1691 cm-1 in an infrared spectrum as instantly recited in claim 20.  Thus, Wertz renders obvious instant claim 20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 21, 2022